NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 2 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JIAHAO KUANG; DERON COOKE, on                   No.    18-17381
behalf of themselves and those similarly
situated,                                       D.C. No. 3:18-cv-03698-JST

                Plaintiffs-Appellees,
                                                MEMORANDUM*
 v.

UNITED STATES DEPARTMENT OF
DEFENSE; JAMES MATTIS, in his official
capacity as Secretary of Defense of the
United States Department of Defense,

                Defendants-Appellants.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                       Argued and Submitted June 14, 2019
                            San Francisco, California

Before: GOULD and IKUTA, Circuit Judges, and PEARSON,** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Benita Y. Pearson, United States District Judge for the
Northern District of Ohio, sitting by designation.
      Plaintiffs are foreign nationals and lawful permanent residents (“LPRs”) of

the United States. Both have enlisted in the United States armed forces, but at the

time of filing, neither had yet shipped out, or “accessed,” to active duty.

      Military recruits are subject to background screening on enlistment. See 32

C.F.R. § 66.1. The background screening is designed to identify and explore

possible risks to national security and confirm that each recruit is eligible to hold a

military position. Citizens and LPRs are subject to the same background screening

rigors.

      Until recently, both citizens and LPRs generally were eligible to begin

active-duty service before their background screenings were completed as long as

they had satisfied certain other screening requirements. On October 13, 2017, the

Under Secretary of Defense for Personnel and Readiness issued a memorandum to

military branches (the “October 13 Memo”) instructing that LPR recruits should

not be accessed prior to completion of a satisfactory background screening and

favorable recommendation. The October 13 Memo did not affect the accession

timeline for citizens.

      Plaintiffs argue that the Department of Defense’s (“DOD”) change in

practice was arbitrary and capricious and must therefore be set aside pursuant to

the Administrative Procedure Act (“APA”), 5 U.S.C. § 706(2)(A). On Plaintiffs’

motion, the district court issued a preliminary injunction preventing DOD from


                                           2
implementing the October 13 Memo, thereby requiring that citizens and LPRs be

accessed according to the same timetable. DOD appeals from the injunction order.

       Internal military regulations ordinarily are not amenable to judicial review

without some preliminary scrutiny. Mindes v. Seaman, 453 F.2d 197 (5th Cir.

1971) (articulating a four-factor test for reviewability).1 To assess whether a claim

against the military is reviewable (assuming certain threshold requirements are

met, as they are in this case), we inquire into (1) the nature and strength of the

plaintiffs’ claim, (2) the potential injury to the plaintiffs if review is refused, (3) the

extent to which review would interfere with military functions, and (4) the extent

to which military discretion or expertise is involved. Khalsa v. Weinberger, 779
F.2d 1393, 1398 (9th Cir. 1985); Wallace v. Chappell, 661 F.2d 729, 732–33 (9th

Cir. 1981).

       “[C]onstitutional claims give more weight to an argument for reviewability

[than statutory claims].” Khalsa, 779 F.2d at 1401 (emphasis omitted); see

Gonzalez v. Dep’t of Army, 718 F.2d 926, 930 (9th Cir. 1983) (“Constitutional

claims ordinarily carry greater weight than those resting on a statutory or

regulatory base . . . .”) (alteration omitted) (quoting Wallace, 661 F.2d at 733).



1
  We adopted the Mindes test as to constitutional claims in Wallace v. Chappell,
661 F.2d 729, 733 (9th Cir. 1981), and as to statutory claims in Khalsa v.
Weinberger, 779 F.2d 1393, 1401 (9th Cir. 1985) (“[T]he Mindes test also applies
to statutory claims against the military.”).

                                            3
Although Plaintiffs raise constitutional claims in their complaint, they relied on

their APA claim2 to support the motion for preliminary injunction. Plaintiffs point

to no prior case in which an APA-based challenge to an internal military policy

survived Mindes scrutiny.

      The district court concluded that Plaintiffs’ arbitrary-and-capricious claim

was strong on the merits because DOD had “simply withheld all of the relevant

facts.” The administrative record, however, reveals at least two factual

underpinnings for DOD’s decision to adjust the accession timeline for LPR

recruits.3 First, preexisting guidelines published by the Office of the Director of

National Intelligence (“DNI”) instruct national-security adjudicators to consider

recruits’ “allegiance to the United States,” “foreign influence,” and “foreign

preference” when conducting background screenings, all of which have self-

evident implications for LPRs. Second, a 2017 DOD study identified several

difficulties in screening LPR recruits that did not occur when screening citizens.

DOD reasonably concluded that delaying the accession of LPR recruits would

mitigate the risks identified by the DNI Guidelines and the 2017 DOD study.



2
 In addition to their claim that the October 13 Memo was arbitrary and capricious,
Plaintiffs also argued that the policy change was “not in accordance with law,” see
5 U.S.C. § 706(2)(A). The district court dismissed the latter claim.
3
  The record also included internal DOD memos regarding the potential security
risk of other noncitizen recruits.

                                          4
      As for the second Mindes factor, we identify no grave injury that will result

if the district court refuses to review Plaintiffs’ arbitrary-and-capricious claim.

Plaintiffs were not entitled to quick or immediate accession on enlistment, and they

were expressly advised, both by their contracts and by the delayed-entry statute

itself, that accession might not take place for up to two years after enlistment. The

record also does not support Plaintiffs’ contention that they suffer stigma from

delayed accession. Cf. Wenger v. Monroe, 282 F.3d 1068, 1075 (9th Cir. 2002).

      Assessing the third and fourth Mindes factors, we observe that military

decisions about national security and personnel are inherently sensitive and

generally reserved to military discretion, subject to the control of the political

branches. See Dep’t of Navy v. Egan, 484 U.S. 518, 527 (1988); Gilligan v.

Morgan, 413 U.S. 1, 10 (1973); Gonzalez, 718 F.2d at 930. Of course, we are not

compelled to be credulous. Assertions by the military that are “palpably untrue or

highly questionable” merit little deference. Khalsa, 779 F.2d at 1400 n.4. But

DOD’s claim to expertise in this case is not seriously in doubt, and its assertions

about national-security risks are not far-fetched.

      We conclude that judicial review is foreclosed. We therefore VACATE the

preliminary injunction and REMAND the case with instructions to dismiss the 5

U.S.C. § 706(2)(A) claim pursuant to the Mindes doctrine.




                                           5